Citation Nr: 0216659	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  94-40 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for 
psychophysiological neurological reaction manifested by 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the veteran's claim of entitlement to 
an increased rating.

In June 1997, June 1999, and November 2000, the Board 
remanded this case for further development.


FINDING OF FACT

The appellant failed to report for several VA psychiatric 
examinations, including the one most recently scheduled in 
November 2001, that the Board has determined were necessary 
for proper adjudication of his claim for an increased 
evaluation for his psychophysiological neurological reaction 
manifested by headaches.  Good cause for the failure to 
report has not been demonstrated.


CONCLUSION OF LAW

An increased evaluation for psychophysiological neurological 
reaction manifested by headaches is precluded by law.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.655 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002) 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 1992 
rating action, and were provided a Statement of the Case and 
numerous Supplemental Statements of the Case, including the 
latest dated May 2002, as well as Board Remands dated June 
1997, June 1999, and November 2000.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in July 2001, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded several 
examinations during the course of this claim, in January 
1993, March 1993, March 1998, and November 2001, and has 
repeatedly failed to show for further scheduled examinations.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, even without specific notice as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.


Facts and Analysis

The appellant initially filed a claim for an increased 
evaluation for his service-connected psychophysiological 
neurological reaction manifested by headaches in May 1991.  
The veteran received several VA examinations during the 
course of this appeal, in January 1993, March 1993, March 
1998, and November 2001.  However, the Board, in three 
remands, dated June 1997, June 1999, and November 2000, 
requested that the veteran undergo a VA psychiatric 
examination which offered an opinion differentiating the 
individual symptoms of the veteran's service connected 
psychophysiological neurological reaction from those of his 
nonservice connected schizophrenia, and the degree of 
impairment caused by the veteran's service connected 
psychophysiological neurological reaction.

The veteran has failed to report for many scheduled 
psychiatric examinations, including those scheduled on August 
23, 1999, October 16, 1999, October 26, 1999, and March 15, 
2000.  The veteran requested in a letter received in June 
2001 that his examinations be rescheduled, however, the 
veteran again failed to report for a psychiatric examination 
on November 20, 2001.  The veteran clearly received notice of 
this examination, as the veteran was sent a letter notifying 
him of this and another examination, and he reported for one 
of the examinations listed in that letter, but not the 
psychiatric examination.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As the appellant failed to report for many VA psychiatric 
examinations, particularly that examination scheduled 
November 20, 2001, and has offered no good reason for the 
failure to so report, the Board, under the provisions of 38 
C.F.R. § 3.655(b), must deny his claim for an increased 
evaluation for his psychophysiological neurological reaction.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an increased evaluation for 
psychophysiological neurological reaction manifested by 
headaches, currently evaluated as 30 percent disabling, is 
denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

